Citation Nr: 0019953	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In July 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  

The issue on appeal, although it has been framed by the RO as 
involving a claim for pension benefits, and certified to the 
Board as such, constitutes what is essentially a claim for a 
total evaluation for post-traumatic stress disorder.  In 
light of the Board's disposition of the entitlement to an 
increased evaluation for post-traumatic stress disorder, a 
grant of pension benefits can be of no monetary value to the 
veteran.  Accordingly, the sole issue on appeal is 
entitlement to a total evaluation for post-traumatic stress 
disorder.   


FINDING OF FACT

Post-traumatic stress disorder results in demonstrable 
inability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a total evaluation for post-traumatic stress 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996) and 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 70 percent disabling.  In addition, 
the veteran suffers from a number of other disorders, 
including orthopedic disorders and status post myocardial 
infarction.  These include status post laminectomy of the 
cervical spine, evaluated as 30 percent disabling, post 
operative residuals of a left shoulder and humerus injury, 
evaluated as 30 percent disabling, residuals of an injury to 
the thoracolumbar spine, evaluated as 10 percent disabling, 
residuals of a right ankle fracture, evaluated as 20 percent 
disabling, and status post myocardial infarction with 
hypertension, evaluated as 10 percent disabling.

It is clear that the disability of primary significance in 
this case is post-traumatic stress disorder.  It is the sole 
disorder for which service connection is in place.  Standing 
alone, as discussed below, it is clearly of sufficient 
severity to render the veteran unable to engage in 
substantial employment, and it is at the center of the 
veteran's claims that he his unable to work.  As noted above, 
therefore, the veteran's claim for benefits in actuality 
embraces at claim for a total evaluation for post-traumatic 
stress disorder.  

Post-traumatic stress disorder currently is evaluated as 70 
percent disabling under diagnostic code 9411.  The Board 
notes that, in the course of this appeal, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, including post-traumatic stress 
disorder, as defined in 38 C.F.R. §§ 4.125-4.132, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52707 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 70 percent evaluation, if the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A total evaluation is available if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 70 percent evaluation is warranted 
where a psychiatric disorder results in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Psychiatric examination in August 1993 resulted in diagnoses 
of post-traumatic stress disorder and alcohol dependence, 
moderate, in possible partial remission.  That examiner 
assigned a global assessment of functioning (GAF) evaluation 
of 40 to the veteran's functioning at the time of the 
examination and a GAF evaluation of 50 to the veteran's 
functioning during the previous year.  During a VA 
psychiatric examination in July 1999, an examiner diagnosed 
post-traumatic stress disorder, prolonged, severe, and 
alcohol dependence, episodic.  The examiner assigned as GAF 
evaluation of 45/55.  The examiner indicated that the veteran 
was doing some odd jobs for friends and some horse breaking, 
but was not able to tolerate a 40 hour per week job.  The 
examiner added that it was not likely that the veteran could 
tolerate the demands of even a simple consistent daily 
employment position.  Furthermore, according to the examiner, 
if alcoholism were eliminated from the veteran's post-
traumatic stress disorder, the veteran's level of functioning 
would not improve very much.  The examiner added, in this 
respect, that the veteran's post-traumatic stress disorder 
was quite significant and impacted the veteran's personal 
relationships and his daily functioning.  

Evidence associated with the claims file establishes that 
post-traumatic stress disorder results in demonstrable 
inability to obtain or retain employment.  This conclusion is 
well supported by the exceptionally low GAF evaluations 
assigned to the veteran's disability and evidence that he is 
at best only marginally employed, as well as evidence that 
the veteran's disability picture resulting from post-
traumatic stress disorder would not significantly improve 
were the effects of alcohol abuse eliminated.  See 38 C.F.R. 
§§ 4.16(a), 4.17(a)(addressing marginal employment).  Given 
the significance of the veteran's disability, a schedular 
total evaluation is warranted.  


ORDER

A claim for a total evaluation for post-traumatic stress 
disorder is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

